
	

115 SRES 340 ATS: Commemorating the 100th anniversary of the 3d Infantry Division.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 340
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2017
			Mr. Perdue (for himself, Mr. Isakson, and Mr. Inhofe) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 100th anniversary of the 3d Infantry Division.
	
	
 Whereas November 21, 2017, is the 100th anniversary of the organization of the 3d Infantry Division;
 Whereas the 3d Infantry Division was organized in 1917 as the 3d Division, with headquarters at Camp Greene in North Carolina, and has been on continuous duty ever since;
 Whereas, from its inception, the 3d Infantry Division and the component units of the 3d Infantry Division have played a vital role in the history of the United States by serving in—
 (1)World War I; (2)World War II;
 (3)the Korean War; (4)the Cold War;
 (5)Operations Desert Shield and Desert Storm (commonly known as the Persian Gulf War); (6)Operation Enduring Freedom;
 (7)Operation Iraqi Freedom; (8)Operation Freedom’s Sentinel;
 (9)Operation Resolute Support; (10)Operation Atlantic Resolve; and
 (11)a number of other named and unnamed operations around the world; Whereas elements of the 3d Division first went into combat in March 1918 at the beginning of the German offensive efforts that were designed to end World War I;
 Whereas, soon after the 3d Division was established, the division began to gain prestige for its service during World War I;
 Whereas, in July of 1918, the success of the 3d Division at the Battle of Chateau-Thierry earned the division, and especially the 38th Infantry of the division, the legendary nickname Rock of the Marne because the division held steadfast against German soldiers who were marching toward Paris in what would be the last German offensive of World War I;
 Whereas, during the Battle of Chateau-Thierry, division commander Major General Joseph Dickman gave his famous order to hold the defensive position along the Marne River in French, stating, Nous resterons la!, which in English means, We shall remain here!, providing what would become the official motto of the 3d Division;
 Whereas the 3d Division played an important role in other major campaigns of World War I, including the campaigns of—
 (1)Aisne; (2)Champagne-Marne;
 (3)Aisne-Marne; (4)Saint-Mihiel; and
 (5)Meuse-Argonne; Whereas 2 soldiers of the 3d Division, Private First Class John L. Barkley and First Lieutenant George Price Hays, earned the Medal of Honor during World War I;
 Whereas, after World War I, the 3d Division was one of only 3 divisions of the Army to remain on active duty, a strong testament to the steadfastness, combat experience, and mission success of the division;
 Whereas the 3d Division was redesignated as the 3d Infantry Division in 1942; Whereas the 3d Infantry Division was again called into action in November of 1942, entering World War II as one of the first divisions of the United States to fight the Nazi empire in north Africa;
 Whereas the 3d Infantry Division made an amphibious landing in French Morocco and quickly captured the city of Casablanca, distinguishing itself as one of the premier assault units of the Army;
 Whereas the 3d Infantry Division advanced through Morocco, Algeria, and Tunisia before participating in the amphibious assault on Sicily;
 Whereas, during the campaign to take control of Sicily, and before moving to mainland Italy, the 3d Infantry Division earned a reputation as one of the best divisions in the Seventh Army under the command of Lieutenant General George Patton;
 Whereas, between January and May of 1943, the 3d Infantry Division participated in an amphibious assault operation and beachhead defense at Anzio on the West Coast of Italy, repelling multiple attacks by 3 German divisions, fighting valiantly, and, on 1 day, suffering 995 casualties, once again proving to be a steadfast Rock;
 Whereas the 3d Infantry Division, after breaking out of the Anzio beachhead and reaching Rome, participated in Operation Dragoon, the Allied invasion of southern France;
 Whereas the 3d Infantry Division, after months of intense fighting, entered Germany and crossed the Rhine River, making its way through Nuremberg, Munich, and Salzburg before assisting in the capture of Adolf Hitler’s mountain retreat near Berchtesgaden in April of 1945;
 Whereas, as of the date on which Germany unconditionally surrendered in May of 1945, the 3d Infantry Division had suffered 35,000 casualties during World War II, while fighting and marching 3,200 miles from Casablanca to Salzburg;
 Whereas, during World War II, the 3d Infantry Division was the only division of the United States to serve in 10 major campaigns, specifically the campaigns of—
 (1)Algeria-French Morocco; (2)Tunisia;
 (3)Sicily; (4)Naples-Foggia;
 (5)Anzio; (6)Rome-Arno;
 (7)southern France; (8)Rhineland;
 (9)Ardennes-Alsace; and (10)Central Europe;
 Whereas, in recognition of exemplary service during World War II, the 3d Infantry Division was awarded—
 (1)the French Croix de Guerre with Palm (and streamer embroidered with Colmar);
 (2)the French Fourragere, for seizing the last Nazi stronghold in France; and (3)the Presidential Unit Citation;
 Whereas, during World War II, 39 soldiers of the 3d Infantry Division earned the Medal of Honor;
 Whereas one of the most decorated soldiers of World War II, Lieutenant Audie Murphy, served in the 3d Infantry Division;
 Whereas the 3d Infantry Division was again called to service in September of 1950 when the first elements of the division arrived on the Korean Peninsula in support of the Government of the Republic of Korea and its military, contributing to operations in Hamhung-Hungnam in 1950 and the recapture of the South Korean capital of Seoul in 1951, following the surge of Chinese troops;
 Whereas, from November 30 to December 24, 1950, the 3d Infantry Division served as the covering force for the largest beachhead evacuation in the history of the military of the United States, facilitating the escape of 105,000 troops, 91,000 refugees, 17,500 vehicles, and 350,000 tons of cargo from Hungnam, after which the division moved from the East Coast to the West Coast of South Korea and helped to fight back the Chinese forces that had overtaken Seoul;
 Whereas, in 1951, elements of the 3d Infantry Division helped to recapture Seoul and were instrumental in pushing Chinese forces back to the 38th parallel and in enduring the brunt of Chinese attempted attacks to retake Seoul, earning the division the new nickname, the Rock of Seoul;
 Whereas, during the Korean War, the 3d Infantry Division also became known as the Fire Brigade for its quick responses to crises; Whereas the 3d Infantry Division participated in 8 campaigns during the Korean War and had 13 Medal of Honor recipients as a result of that service;
 Whereas, in recognition of exemplary service during the Korean War, the 3d Infantry Division and its subordinate units received—
 (1)the Presidential Unit Citation; (2)the Republic of Korea Presidential Unit Citation (and streamer embroidered with Uijongbu Corridor);
 (3)the Republic of Korea Presidential Unit Citation (and streamer embroidered with Iron Triangle); and (4)the Chryssoun Aristion Andrias–Bravery Gold Medal of Greece (and streamer embroidered with Korea);
 Whereas the 3d Infantry Division returned to Germany in April 1958 to help secure Western Europe from the threat of attack by the nations, headed by the Soviet Union, that had signed the Warsaw Pact and remained stationed in Germany until 1996 to assist fellow member nations of the North Atlantic Treaty Organization (referred to in this preamble as NATO), directly contributing to the peaceful end of the Cold War;
 Whereas, in December 1990, in response to the invasion of Kuwait by Saddam Hussein, the 3d Brigade of the 3d Infantry Division deployed to Saudi Arabia in support of Operations Desert Storm and Desert Shield;
 Whereas the 3d Brigade of the 3d Infantry Division distinguished itself as the Advanced Guard Brigade leading the main attack of the 1st Armored Division and VII Corps against the Iraqi Republican Guard Forces Command as part of the 100-hour ground assault on Iraq from February 24 to 28, 1991;
 Whereas, as of the date on which the Persian Gulf War ended, the 3d Brigade of the 3d Infantry Division had, during that conflict, destroyed 105 enemy tanks, 70 armored personnel carriers, and 92 artillery pieces and captured 836 prisoners;
 Whereas, from 2000 to 2001, elements of the 3d Infantry Division deployed to Bosnia and Kosovo in support of the United Nations Mission in Bosnia and Herzegovina (commonly known as UNMIBH);
 Whereas the 3d Infantry Division began its participation in Operation Iraqi Freedom on March 20, 2003, leading the coalition assault into Iraq;
 Whereas, as of April 4, 2003, the 3d Infantry Division had entered the Saddam International Airport and renamed it the Baghdad International Airport;
 Whereas, from April 5 to 9, 2003, the 3d Infantry Division was the vanguard unit in the march to Baghdad, leading what would become known as the Thunder Run into the heart of the city and effectively crippling the Iraqi regime;
 Whereas, from January 2005 to January 2006, the 3d Infantry Division returned to Iraq to provide security for independent elections and the peaceful transfer of power to newly and democratically elected Iraqi officials;
 Whereas the 1st Brigade Combat Team of the 3d Infantry Division was the first Army brigade to serve 3 tours in Iraq;
 Whereas, in March 2007, as part of Task Force Marne, the 3d Infantry Division was given a large area of responsibility in Iraq, including Multi-National Forces–Center and Multi-National Forces–West;
 Whereas Sergeant First Class Paul R. Smith was posthumously awarded the Medal of Honor for his actions in Iraq in 2003;
 Whereas the 3d Infantry Division had units in every region of Iraq; Whereas, in November 2009, the Combat Aviation Brigade of the 3d Infantry Division deployed to Afghanistan as Task Force Falcon;
 Whereas, in 2012, the 3d Infantry Division deployed to Afghanistan in support of operations in Regional Command–South, assisting with the closure of more than 60 forward operating bases and providing support to various units in the theater of operation;
 Whereas, in 2015, multiple units of the 3d Infantry Division deployed to Europe in support of Operation Atlantic Resolve, training with NATO allies to remain prepared for contingency operations in Europe;
 Whereas, as of 2017, a contingent of 3d Infantry Division soldiers serve in Afghanistan in support of Operation Freedom’s Sentinel, taking on the train and assist mission as the United States Forces-Afghanistan’s National Support Element alongside Afghan National Security Forces;
 Whereas, as of 2017, the 3d Infantry Division is still a premier fighting force with units deployed in support of contingency operations across 4 distinct combatant command areas of responsibility in more than 20 countries and under 5 separate named operations, including Operation Resolute Support in Iraq, Operation Freedom’s Sentinel in Afghanistan, and Operation Atlantic Resolve in Eastern Europe;
 Whereas the 3d Infantry Division has been honorably stationed in Fort Stewart, Georgia, since fiscal year 1996; and
 Whereas, since 1917, the 3d Infantry Division has— (1)been deployed around the world, assisting in combat and noncombat missions;
 (2)endured the loss of more than 10,000 soldiers in combat operations; and (3)had 55 soldiers receive the Medal of Honor, a greater number than from any other division: Now, therefore, be it
	
 That the Senate— (1)commemorates the 100th anniversary of the 3d Infantry Division on November 21, 2017, and reveres its century of service to the military of the United States;
 (2)applauds the 3d Infantry Division for continuing to serve with one of the most successful combat records of any division of the Army;
 (3)commends the 3d Infantry Division for continuing to exemplify its motto, Nous resterons la!, which in English means, We shall remain here!; (4)honors—
 (A)the memory of the more than 10,000 soldiers of the 3d Infantry Division who have made the ultimate sacrifice in service to the United States; and
 (B)the 55 members of the 3d Infantry Division who have received the Medal of Honor, a greater number than from any other division of the Army;
 (5)expresses, on behalf of the people of the United States, gratitude, support, and commitment to all 3d Infantry Division soldiers, veterans, and families, both past and present; and
 (6)recognizes the esteemed place of the 3d Infantry Division in the annals of the history of the United States.
			
